DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:   
The specification filed on 7/6/2020 includes 3 sets of claim listing, it is not clear which set is the intended claim listing.  The most comprehensive claim set has been examined in this office action.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WIEMANN et al. (US 2020/0221290 A1; hereafter WIEMANN).

With respect to claim 1, WIEMANN discloses an apparatus (110 in FIG. 6A; modules in FIG. 6B), comprising: 
 one or more processors (110 in FIG. 6A; modules in FIG. 6B) configured to cause a wireless device (110 in FIG. 2) to: 
establish a radio resource control (RRC) connection (paragraphs [0205] & [0256]) with a first base station (120a in FIG. 2 or 120b in FIG. 2) according to a first radio access technology (RAT) (paragraphs [0205] & [0256]); and 
provide an indication of radio frequency (RF) capability information (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1) for the wireless device (110 in FIG. 2) to the first base station (120a in FIG. 2 or 120b in FIG. 2),
wherein a dual connectivity cellular communication configuration (paragraphs [0189], [0190], [0191]) for the wireless device (110 in FIG. 2) is determined based at least in part on the indication of the RF capability information (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1) for the wireless device (110 in FIG. 2),
wherein the indication of RF capability information (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1) for the wireless device (110 in FIG. 2) comprises an indication that the wireless device (110 in FIG. 2) has a single transmitter configuration for cellular communication (paragraphs [0189], [0190], [0191]),
paragraphs [0189], [0190], [0191]) comprises dual connectivity uplink carriers (paragraphs [0189], [0190], [0191]) in a same frequency band being configured for the wireless device (110 in FIG. 2).

With respect to claim 2, WIEMANN further discloses wherein the one or more processors are further configured to cause the wireless device to: 
perform dual connectivity cellular communication (paragraphs [0189], [0190], [0191]) using the configured uplink carriers in the same frequency band in a time-division multiplexing manner (paragraphs [0189], [0190], [0191]) using the single transmitter configuration for cellular communication of the wireless device (110 in FIG. 2).

With respect to claim 3, WIEMANN further discloses wherein the indication of RF capability information for the wireless device (110 in FIG. 2) comprises an explicit capability indication (paragraphs [0156], [0162], [0163], [0164], see the standalone and non-standalone NR operations), wherein the one or more processors are further configured to cause the wireless device (110 in FIG. 2) to:
receive an acknowledgement of the indication of RF capability information from the first base station (120a in FIG. 2 or 120b in FIG. 2).

With respect to claim 4, WIEMANN further discloses wherein the indication of RF capability information for the wireless device (110 in FIG. 2) comprises an explicit capability indication (paragraphs [0156], [0162], [0163], [0164], see the standalone and non-standalone NR operations) that the wireless device (110 in FIG. 2) has a single transmitter configuration for cellular communication, wherein the one or more processors are further configured to cause the wireless device (110 in FIG. 2) to:
determine that no acknowledgement of the indication of RF capability information is received from the first base station (120a in FIG. 2 or 120b in FIG. 2);
receive a wireless device capability enquiry (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1) from the first base station (120a in FIG. 2 or 120b in FIG. 2); and
determine to not provide a dual connectivity capability report to the first base station (120a in FIG. 2 or 120b in FIG. 2) based at least in part on determining that no acknowledgement of the indication of RF capability information (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1) is received from the first base station (120a in FIG. 2 or 120b in FIG. 2).

With respect to claim 5, WIEMANN further discloses 
wherein the indication of RF capability information (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1) for the wireless device (110 in FIG. 2) is provided in response to a RF capability enquiry (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1) from the first base station (120a in FIG. 2 or 120b in FIG. 2).


With respect to claim 6, WIEMANN further discloses wherein the indication of RF capability information (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1)
comprises an implicit indication based at least in part on band indicators indicated by the wireless device (110 in FIG. 2) in a dual connectivity band combination report.

With respect to claim 7, WIEMANN further discloses wherein the first RAT comprises long term evolution (LTE), wherein the dual connectivity cellular communication configuration comprises a configuration according to which the wireless device (110 in FIG. 2) communicates according to both LTE and fifth generation (5G) new radio (NR) (paragraphs [0039] and [0040]).

With respect to claim 8, WIEMANN discloses an apparatus (120 in FIG. 7A; modules in FIG. 7B), comprising: 
one or more processors (120 in FIG. 7A; modules in FIG. 7B) configured to cause a cellular base station (120a in FIG. 2 or 120b in FIG. 2) to: 
receive an indication of radio frequency (RF) capability information (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1) for a wireless device (110 in FIG. 2); 
configure the wireless device for dual connectivity cellular communication (paragraphs [0189], [0190], [0191]), wherein an uplink band combination for the dual connectivity cellular communication for the wireless device (110 in FIG. 2) is selected based at least in part on the indication of RF capability information (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1) for the wireless device (110 in FIG. 2); and
paragraphs [0189], [0190], [0191]) for the wireless device (110 in FIG. 2) in a same frequency band based at least in part on the RF capability information indicating (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1) that the wireless device (110 in FIG. 2) has a single transmitter configuration for cellular communication (paragraphs [0189], [0190], [0191]).


With respect to claim 9, WIEMANN further discloses wherein to configure the wireless device (110 in FIG. 2) for dual connectivity cellular communication, the one or more processors are further configured to cause the cellular base station (120a in FIG. 2 or 120b in FIG. 2) to: 
configure uplink and downlink carriers for long term evolution (LTE) communication and uplink and downlink carriers for fifth generation (5G) new radio (NR) communication (paragraphs [0039] and [0040]) for the wireless device (110 in FIG. 2).

With respect to claim 10, WIEMANN further discloses 
wherein the indication of RF capability information (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1) for the wireless device comprises an explicit capability indication (paragraphs [0156], [0162], [0163], [0164], see the standalone and non-standalone NR operations).

With respect to claim 11, WIEMANN further discloses wherein the one or more processors are further configured to cause the cellular base station (120a in FIG. 2 or 120b in FIG. 2) to:
transmit an acknowledgement to the wireless device (110 in FIG. 2) in response to the explicit capability indication of the RF capability information (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1) for the wireless device (110 in FIG. 2).

With respect to claim 12, WIEMANN further discloses 
wherein the indication of RF capability information (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1) for the wireless device (110 in FIG. 2) comprises an implicit capability indication (paragraphs [0156], [0162], [0163], [0164], see the standalone and non-standalone NR operations).


With respect to claim 13, WIEMANN discloses a base station (120a in FIG. 2 or 120b in FIG. 2), comprising:
an antenna (120 in FIG. 7A; modules in FIG. 7B);
a radio coupled to the antenna (120 in FIG. 7A; modules in FIG. 7B); and
one or more processors (120 in FIG. 7A; modules in FIG. 7B) coupled to the radio;
wherein the base station (120a in FIG. 2 or 120b in FIG. 2) is configured to: 
paragraphs [0205] & [0256]) with a wireless device (110 in FIG. 2) according to a first radio access technology (RAT) (paragraphs [0205] & [0256]); 
receive an indication that the wireless device (110 in FIG. 2) has a single transmitter configuration for cellular communication from the wireless device (110 in FIG. 2); and 
configure the wireless device (110 in FIG. 2) for dual connectivity cellular communication (paragraphs [0189], [0190], [0191]) according to the first RAT and according to a second RAT (paragraphs [0039] and [0040]), comprising selecting a same uplink band for the wireless device (110 in FIG. 2) for the first RAT and for the second RAT based (paragraphs [0039] and [0040]) at 
least in part on the indication that the wireless device (110 in FIG. 2) has a single transmitter configuration for cellular communication (paragraphs [0189], [0190], [0191]).


With respect to claim 14, WIEMANN further discloses wherein the base station is further configured to:
 transmit a transmitter capability enquiry (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1) to the wireless device (110 in FIG. 2), wherein the indication that the wireless device has a single transmitter configuration for cellular communication (paragraphs [0189], [0190], [0191]) comprises an explicit capability indication received in response to the transmitter capability enquiry (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1).  

With respect to claim 15, WIEMANN further discloses wherein the base station (120a in FIG. 2 or 120b in FIG. 2) is further configured to: transmit an acknowledgement in response to the indication that the wireless device (110 in FIG. 2) has a single transmitter configuration for cellular communication (paragraphs [0189], [0190], [0191]).

With respect to claim 16, WIEMANN further discloses 16. The base station of claim 13, wherein the base station is further configured to: 
transmit a wireless device capability enquiry (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1) to the wireless device (110 in FIG. 2);
 receive one or more dual connectivity band combination reports from the wireless device (110 in FIG. 2) in response to the wireless device capability enquiry (UECapabilityEnquiry & UECapabilityInformaiton in FIG. 1), wherein a same frequency band is indicated for a supplementary uplink band for the second RAT as for an uplink band for the first RAT (paragraphs [0039] and [0040]) in each dual connectivity band combination report, and  
determine that the wireless device (110 in FIG. 2) is implicitly indicating that the wireless device (110 in FIG. 2) has a single transmitter configuration for cellular communication based at least in part on the wireless device (110 in FIG. 2) indicating the same frequency band for the supplementary uplink band for the second RAT (paragraphs [0189], [0190], [0191]) as for the uplink band for the first RAT (paragraphs [0039] and [0040]) in each dual connectivity band combination report. 
 
With respect to claim 17, WIEMANN further discloses wherein the indication for the wireless device (110 in FIG. 2) comprises an implicit capability indication (paragraphs [0156], [0162], [0163], [0164], see the standalone and non-standalone NR operations).

With respect to claim 18, WIEMANN further discloses wherein the indication for the wireless device (110 in FIG. 2) comprises an explicit capability indication (paragraphs [0156], [0162], [0163], [0164], see the standalone and non-standalone NR operations).  

With respect to claim 19, WIEMANN further discloses wherein the base station is further configured to: 
transmit an acknowledgement to the wireless device (110 in FIG. 2) in response to the explicit capability indication (paragraphs [0156], [0162], [0163], [0164], see the standalone and non-standalone NR operations) for the wireless device (110 in FIG. 2). 


With respect to claim 20, WIEMANN further discloses wherein configuring wireless device (110 in FIG. 2) for dual connectivity includes configuring uplink and downlink carriers for long term evolution (LTE) communication and uplink and downlink carriers for fifth generation (5G) new radio (NR)  communication (paragraphs [0039] and [0040]) for the wireless device (110 in FIG. 2).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 21, 2022